Sedgwick, Ch. J., O’Gorman and Ingraham, JJ., sitting. Per Curiam.—There is no material difference between the case, in its present state, and when it was decided at the former general term (Wood v. Mulock, 48 Super. Ct. 70). That decision requires the affirmance of the present judgment. In Robbins v. Robbins (89 N. Y. 251), the court of appeals said that the trust was executed as to the real estate. In view of the finding of fact, that no agreement between plaintiff and defendant to the effect that the defendant should use the judgment obtained, by defendant, for the purpose of redeeming the property and should transfer the said property to the plaintiff was ever made, there is no reason for disturbing the direction of the court, as to the allowance. Judgment affirmed, with costs.